DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed September 6, 2022. 

The instant application having application No. 16/733,990 filed on January 3, 2020, presents claims 1-20 for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2022 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 recites “wherein the relevance scores comprise scores generated for pairs of words extracted from the plurality of documents based on a number of times each word in a pair of words appears in the plurality of documents and an average distance between each word in the pair of words;”.  This amendment feature is not supported in the spec. According to para [0030] of the instant spec, it is suggested to amend it to -wherein the relevance scores comprise scores generated for pairs of words in the plurality of documents based on a number of times .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: claims 1-9 (method); claims 10-18 (system); claims 19-20 (non-transitory computer-readable medium) YES 
Step 2A Prong 1: claim 10 recites “receiving …; “generating …; aggregating…; and “deploying …;” that are processes that under their broadest reasonable interpretation, cover performances of limitations in the mind (“mental processes”, e.g., observation, evaluation, judgement and/or opinion).  
Step 2A Prong 2: Claim 10 recites additional elements (i.e., “a processor”, “a memory …”). However, they amount no more than generic computer components. Thus, the claim is directed to an abstract idea.
Step 2B: As discussed with respect to Step 2A Prong 2, the additional element in the claim amount no more than mere instructions to be performed by using a generic computer component. Thus, the claim is directed to an abstract idea.   
Claims 1-9 and 11-20 do not recited any additional elements. Thus, they are directed to an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, KATZMAN et al is cited for teaching systems, apparatuses, and method for document ingestion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, AU 2192/2194